EXHIBIT 10.3  CIGNA Corporation Non-Employee Director Compensation Program



(Amended and Restated Effective January 1, 2011)

I. Board and Committee Retainers

A. Annual Board Retainer

Each non-employee director of CIGNA Corporation (“Director”) receives $225,000
annually for Board membership (“Annual Board Retainer”). The manner in which the
Annual Board Retainer is paid will vary, depending on a Director’s share
ownership position as of December 1 of the prior year relative to the share
ownership guidelines set forth in Section VI below (“Ownership Guidelines”).

•

Directors Meeting Ownership Guidelines. Directors who satisfy the Ownership
Guidelines may, on or before December 31 of the prior year, elect among the
following vehicles or a combination thereof for payment of their Annual Board
Retainers: cash, CIGNA Corporation Common Stock (“Common Stock”), Deferred Stock
Units (“Units”) settled in cash, or Units settled in Common Stock. If no
election is made by a Director who satisfies the Ownership Guidelines, 100% of
the Annual Board Retainer will be paid in cash.

•

Directors Not Meeting Ownership Guidelines.

•

Directors who do not satisfy the Ownership Guidelines (including new Directors,
except as provided below) will receive up to fifty percent (50%) of their Annual
Board Retainers (or such lesser amount as may be necessary in order to meet the
Ownership Guidelines) as mandatory equity awards. The mandatory equity awards
will be in Common Stock, but Directors may alternatively elect, on or before
December 31 of the prior year, to receive their mandatory equity awards in Units
settled either in cash or in Common Stock.

•

For the balance of their Annual Board Retainers, Directors who do not satisfy
the Ownership Guidelines may elect among the same payment vehicles available to
Directors who satisfy the Ownership Guidelines.

•

New Directors. New directors will be permitted, before commencing service, to
make the same elections as are available to other Directors. Directors who
commence service after the annual meeting of shareholders will receive a
pro-rated Annual Board Retainer, determined based on the number of calendar
quarters during the year that they are in active service for at least one day.

B. Committee Member Retainer

Each Director receives $10,000 annually for each committee membership. The
Committee member retainer is payable in cash. Members of the Executive Committee
do not receive this retainer for their service on the Executive Committee.

C. Committee Chair Retainer

Each Committee chair other than the chair of the Executive Committee receives
$5,000 annually payable in cash for service as a Committee Chair.

II. Chairman Retainer

•

A non-employee director serving as Chairman of the Board of Directors (the
“Chairman”) also receives $225,000 annually for service as Chairman (the
“Chairman Retainer”). The Chairman or Chairman-elect may, on or before
December 31 of the prior year, elect among the same payment vehicles as are
available for payment of the Annual Board Retainer, or a combination thereof,
for payment of the Chairman Retainer. If no election is made, the Chairman
Retainer will be paid in cash.

•

An individual who commences service as the Chairman after the annual meeting of
shareholders will receive a pro-rated Chairman Retainer based on the number of
calendar quarters during the year that he or she is in active service as the
Chairman for at least one day.

•

Payment of the Chairman Retainer will be as described in Section III, “Award and
Payment of Retainers,” below, except that subsection B. “Retainer Equity Awards:
Common Stock and Deferred Stock Units” shall apply only to the extent that an
election for such payment vehicles has been made as described above.



1

--------------------------------------------------------------------------------



III. Award and Payment of Retainers

A. Cash Retainers

All cash retainer payments are made quarterly. Cash retainers are paid during a
quarter to Directors who are in active service at any time during that calendar
quarter.

B. Retainer Equity Awards: Common Stock and Deferred Stock Units

Awards

•

Common Stock and Units for the Annual Board Retainer and Chairman Retainer are
awarded in the second calendar quarter on the first day of the open trading
period beginning after the annual meeting of shareholders to Directors who are
in active service on the date of the annual meeting of shareholders. For
Directors who commence service after the annual meeting of shareholders, Common
Stock and Units for the Annual Board Retainer are awarded in the fourth calendar
quarter on the first day of the last open trading period of the year. A Director
who commences service after the close of the last open trading period of a year
will not receive an equity award for his or her Annual Board Retainer, which
will be paid entirely in cash.

•

The number of shares of Common Stock or Units awarded is determined by dividing
the dollar amount of the applicable award by the closing price of CIGNA common
stock, as reported on the NYSE or successor or alternate means of publishing
stock price (“Closing Price”) on the award date. Fractional shares and
fractional Units are not awarded. For Common Stock, the number of shares awarded
is rounded down to a whole number of shares and the cash value of any fractional
share is paid as soon as practicable after the award date. For Units, the cash
value of any fractional unit is accumulated together with dividend equivalents
and treated as reinvested.

Deferred Stock Units — Additional Terms

•

Dividend equivalents (an amount equal to the dividends declared and paid on a
share of CIGNA stock) are credited on Units (to the extent the record date for
any such actual dividend occurs while a Unit is outstanding), treated as
reinvested in additional whole Units and tracked separately for each award. The
number of additional Units resulting from the reinvestment of dividend
equivalents and the cash value of fractional units is determined by dividing the
amount to be reinvested by the dividend reinvestment price. The dividend
reinvestment price is provided by CIGNA’s Transfer Agent and is the price used
under the CIGNA Dividend Reinvestment Plan for reinvestment of actual dividends
for CIGNA shareholders who participate in that plan.

•

Units (including Units resulting from the reinvestment of related dividend
equivalents) plus any remaining residual cash are payable upon the earlier of:
(a) the Director’s separation from service (within the meaning of Treas. Reg.
§1.409A-1(h) or any successor provision), or (b) the third anniversary of the
award date. Payments to be made upon separation from service shall be made in a
lump sum on the last business day of the second month of the calendar quarter
following the quarter in which separation from service occurs. Payments to be
made upon the third anniversary of the award date shall be made in a lump sum on
the last business day of the second month of the calendar quarter in which the
third anniversary of the award date occurs.

•

Units may be settled in cash or in Common Stock. For each Unit, a director will
receive on the date of payment either one actual share of Common Stock or a cash
payment equal to the Closing Price on such date. Units cease to be outstanding
and a director will cease to have any rights under them as of the date they are
paid.

•

In the event of a combination or exchange of shares, merger, consolidation,
rights offering, separation, reorganization or liquidation, or any other change
in CIGNA’s corporate structure, the Board may make such equitable adjustments,
to prevent dilution or enlargement of rights, as it may deem appropriate, in the
number of Units outstanding. Outstanding Units shall be adjusted proportionally
to reflect any recapitalization, stock split or stock dividend. Units issued as
a consequence of any such changes in CIGNA’s corporate structure or shares shall
be subject to the same restrictions and provisions applicable to the Units with
respect to which they are issued.

C. Deferred Compensation Elections

Directors may elect to defer some or all of their compensation described above
under the Deferred Compensation Plan of 2005 for Directors of CIGNA Corporation.



2

--------------------------------------------------------------------------------



IV. Other Benefits

A. Benefits for Active Directors

•

Basic Group-Term Life Insurance coverage. Each Director is provided coverage in
the amount of the Annual Board Retainer.

•

Travel Accident Insurance coverage. Each Director is provided coverage in the
amount of three times the Annual Board Retainer.

•

Financial Planning. Directors may use the financial planning services available
to CIGNA executive officers. Any reimbursements paid to Directors under this
program shall be paid on or before March 15 of the year after the year the
expense is incurred.

•

Insurance. Directors may purchase or participate, on an after-tax basis, in life
insurance, medical/dental care programs, long-term care, property/casualty
personal lines and various other insurance programs available to CIGNA
employees.

•

Matching Gifts. Directors may participate in the matching charitable gift
program available to CIGNA employees, under which up to $5,000 annually may be
matched.

B. Post-Separation Benefits

•

Directors serving on January 1, 2006 are eligible, upon separation from service
after nine years of service, to participate on an after-tax basis in
medical/dental care programs available to retired employees for two years and to
use the financial planning services available to active Directors (up to $5,000)
for one year following separation from service. These Directors are also
provided $10,000 basic group term life insurance coverage for life.

•

All Directors may, at their own expense and if otherwise eligible, also continue
life insurance, long-term care insurance and property/casualty personal lines
insurance pursuant to the terms of the applicable policies.

For all taxable post-separation benefits or reimbursements, the amount provided
or eligible for reimbursement during a particular year may not affect the
expenses eligible for reimbursement or benefits provided in any other year. The
reimbursement of an eligible expense is made on or before the last day of the
year after the year in which the expense was incurred. The right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

V. General

To the extent that a benefit under this program is subject to Internal Revenue
Code Section 409A (“Section 409A”), it is intended that this program as applied
to that benefit comply with the requirements of Section 409A, and the program
shall be so administered and interpreted.

Notwithstanding any other provision of this program, if a Director is a
specified employee (within the meaning of Treas. Reg. §1.409A-1(i) or any
successor provision) as of the date of separation from service (within the
meaning of Treas. Reg. §1.409A-1(h) or any successor provision), payments and
taxable benefits due upon separation from service shall be delayed until the
seventh month following the date of separation from service.

A Director’s right to receive program benefits represents an unsecured claim
against CIGNA’s general assets. Except as otherwise permitted by applicable law,
no right to receive program payments shall be transferable or assignable by a
Director or subject in any manner to anticipation, sale, alienation, pledge,
encumbrance, attachment or garnishment by a Director’s creditors, and any such
attempt shall be void and of no force or effect.

VI. Share Ownership Guidelines

Each Director is required to hold at least $500,000 worth of Common Stock,
Units, Restricted Share Equivalents, Hypothetical Shares of Common Stock or a
combination.